1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA
8
                                                ***
9     MATTHEW WILLIAMS,                                 Case No. 3:19-cv-00575-MMD-CLB

10                                    Petitioner,                     ORDER
11           v.
12
      ISIDRO BACA, et al.,
13
                                  Respondents.
14

15          Before the Court is Petitioner Matthew Williams’ motion to amend his 28 U.S.C. §
16   2254 habeas corpus Petition. (ECF No. 12.) While Petitioner styles his filing as a motion,
17   he sets forth the additional grounds (grounds 4-7) that he wishes to raise. The Court will
18   grant Petitioner’s motion and deem it a supplemental petition.
19          It is therefore ordered that Petitioner’s motion to amend the petition (ECF No. 12)
20   is granted.
21          It is further ordered that the Petition comprises the Petition (ECF No. 10) and the
22   supplemental petition (ECF No. 12).
23

24   DATED THIS 16th day of January 2020.
25

26                                            MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
27

28
                                                    1
